Citation Nr: 1043868	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-20 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for respiratory cancer 
(claimed lung cancer), to include as due to herbicide exposure.

2.  Entitlement to service connection for bone metastases, right 
L3 vertebral body (claimed as the third vertebrae in the back), 
as secondary to respiratory cancer.

3.  Entitlement to service connection for bone metastases of the 
left clavicle (claimed as left shoulder), as secondary to 
respiratory cancer.

4.  Entitlement to service connection for cataracts.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1968 to 
December 1969, including service in the Republic of Vietnam from 
June 1969 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision of the St. Paul, 
Minnesota Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection for 
lung cancer, for bone metastases of the right L3 vertebral body, 
for bone metastases of the left clavicle, and for cataracts.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a July 2010 Travel Board hearing at the RO.  A hearing 
transcript has been associated with the claims file.

Subsequent to the issuance of the May 2010 supplemental statement 
of the case (SSOC), additional evidence pertinent to the claim on 
appeal was submitted in July 2010.  The Veteran's representative 
waived RO consideration of this evidence in a July 2010 letter.  
See 38 C.F.R. § 20.1304 (2010).

The issues of entitlement to service connection for respiratory 
cancer, for bone metastases of the right L3 vertebral body and 
for bone metastases of the left clavicle are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The claim for entitlement to service connection for cataracts was 
withdrawn on the record, during the Veteran's July 2010 Board 
hearing.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal 
for his claim for service connection for cataracts have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

During his July 2010 hearing, the Veteran's representative 
confirmed that the Veteran wished to withdraw his claim for 
service connection for cataracts.  The Board may dismiss any 
appeal that fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105.   A 
Substantive Appeal may be withdrawn at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be 
made by a veteran or by his authorized representative.  38 C.F.R. 
§ 20.204.

The Veteran has withdrawn his appeal as to this claim and there 
remain no allegations of errors of fact or law for appellate 
consideration.  As such, the Board does not have jurisdiction to 
review the claim of entitlement to service connection for 
cataracts and this claim is dismissed.


ORDER

The claim of entitlement to service connection for cataracts is 
dismissed.


REMAND

Pertinent VA law and regulations provide that a veteran who 
served in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an herbicide 
agent (i.e., Agent Orange).  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.307(a) (6)(iii) (2010).  Those diseases that are 
listed at 38 C.F.R. § 3.309(e) (2010) shall be presumptively 
service connected if there are circumstances establishing 
herbicide agent exposure during active military service, even 
though there is no record of such disease during service.  
Respiratory cancers-cancer of the lung, bronchus, larynx, or 
trachea-are included among the diseases listed at 38 C.F.R. 
§ 3.309(e).  However, the Board notes that VA has determined that 
a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam era 
is not warranted for certain diseases including oral, nasal, and 
pharyngeal cancer.  See Notice, 72 Fed. Reg. 32,395-32,407 (June 
12, 2007).  Even so, the provisions for presumptive service 
connection do not preclude a claimant from establishing service 
connection with proof of actual direct causation, on the basis 
that his exposure to herbicides led to the development of the 
claimed disability(ies) after service.  See Combee v. Brown, 34 
F.3d 1039, 1044 (Fed. Cir. 1994).

The Veteran contends that his current cancers were caused by 
military service, including his presumed exposure to herbicides.  
He testified during his July 2010 Board hearing that the primary 
site of his cancer was located in his throat.  In addition, the 
Veteran claims that as his diagnosed invasive squamous cell 
carcinoma is located in between the larynx and esophagus, it is a 
respiratory cancer entitling him to presumptive service 
connection.

Here, a December 2008 VA examiner indicated that the Veteran did 
not suffer from primary lung cancer as the primary site was the 
tongue; however, this examiner failed to address the etiology of 
the diagnosed cancers, to include the Veteran's contention that 
his diagnosed tongue cancer represents a respiratory cancer.  
These issues were also not addressed in a July 2009 addendum to 
that December 2008 VA examination.  Moreover, the VA examiner 
also did opine whether the Veteran's claimed cancers are directly 
related to service, to include as due to exposure to herbicides.  
Therefore, on remand, the claims file should be reviewed by an 
appropriate examiner, the December 2008 examiner if available, to 
discuss the Veteran's contentions that his diagnosed tongue 
cancer is a respiratory cancer and to provide an opinion as to 
whether any of the claimed cancers is related to service, to 
include exposure to herbicides.

Finally, the Board notes that the Veteran's claims for service 
connection for bone metastases of the right L3 vertebral body and 
of the left clavicle are based upon his claim for service 
connection for respiratory cancer, as such, these clams are 
inextricably intertwined.  See Henderson v. West, 12 Vet. App. 
11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two or more issues are inextricably intertwined if one 
claim could have significant impact on the other).  Therefore, 
the instant claims for service connection for bone metastases of 
the right L3 vertebral body and of the left clavicle are being 
remanded to avoid piecemeal adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file, to include a 
copy of this REMAND, for review to an 
appropriate examiner (preferably the 
examiner who provided the December 2008 VA 
medical opinion and the July 2009 addendum, 
if available) for an addendum opinion in 
order to determine the nature and etiology 
of any tongue, respiratory, or other 
cancer(s) that may be present.

The opinion should include a discussion of 
the Veteran's documented medical history 
and assertions.  After reviewing the 
relevant evidence in the claims file, the 
examiner should identify all current 
cancer(s) found, to include of the tongue, 
spine, left shoulder or the respiratory 
system.  Then, with respect to each 
diagnosed disability, the examiner should 
offer an opinion, consistent with sound 
medical principles, as to whether it is at 
least as likely as not (50 percent or 
greater probability) that such disability 
(1) was incurred in or is otherwise related 
to the Veteran's military service or to a 
disease or injury during active duty 
service, to include his presumed exposure 
to herbicides or (2) was manifested to a 
compensable degree within one year after 
the Veteran's discharge from service on 
December 15, 1969.  The examiner should 
specifically identify where the primary 
site of the Veteran's cancer was and 
comment on whether the Veteran's contention 
that the location of his diagnosed invasive 
squamous cell carcinoma at the base of the 
tongue is a respiratory cancer.

If the prior examiner is not available, or 
is unable to provide the requested opinion 
without examining the Veteran, arrange for 
the Veteran to undergo VA examination, by 
an appropriate physician, to obtain the 
above-requested medical opinion. 

The examiner should set forth all 
examination findings, along with a complete 
rationale for the conclusions reached, in a 
printed report.  If any requested opinion 
cannot be given, the examiner should state 
the reason(s) why.

2.  After completing the above requested 
action, and any additional notice and/or 
development deemed warranted, readjudicate 
the service-connection claims remaining on 
appeal, in light of all pertinent evidence 
and legal authority.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, furnish him and his 
representative an SSOC, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


